Opinion issued May 19, 2011
 


In
The
Court of
Appeals
For
The
First District
of Texas
———————————
NO. 01-10-00106-CV
———————————
Certified EMS, Inc. d/b/a CPnS Staffing, Appellant
V.
Cherie Potts, Appellee

 

 
On Appeal from the 270th District Court
Harris County, Texas

Trial
Court Case No. 2009-42236
 

 
 
CONCURRING OPINION ON REHEARING
          I join the majority opinion.  I write separately to respond to Certified
EMS’s arguments on rehearing that this Court’s opinion in the instant case
conflicts with our opinion in University
of Texas Medical Branch v. Railsback, 259 S.W.3d 860, 864 (Tex. App.—Houston
[1st Dist.] 2008, no pet.).  As the
majority notes, the arguments presented in this case were not presented in Railsback.  However, to the extent Railsback contains language conflicting with today’s holding, I
would disavow such language.  
 
 
                                                                   Terry
Jennings
                                                                   Justice
 
Panel consists of Justices Jennings, Alcala,
and Sharp.
 
Justice Jennings,
concurring.